Title: Bill Enabling the Executive to Pension Disabled Veterans, with Amendments, [16 November & 6 December] 1784
From: Madison, James
To: 


[16 November 1784]
Whereas the act of Assembly passed in the year 1782 intitled “An Act Concerning Pensioners,” which has been continued by several subsequent acts will expire at the end of the present Session of Assembly, and it is expedient that the same should be further continued
Be it therefore enacted that the act intitled An Act “Concerning Pensioners” shall continue and be in force from and after the expiration thereof, so long as any of the persons who have, or hereafter shall receive annual allowances from this Commonwealth in Consideration of Wounds, shall continue to receive the same.

[6 December 1784]
Amendments proposed by the Committee for Courts of Justice to the Bill “for further continuing the act intitled An Act Concerning Pensioners”
Line the 5th. Strike out from the Word “thereof” to the end of the Bill and insert “for and during the Term of [three] years and from thence to the End of the next Session of Assembly and no longer.
To the end of the Bill add ——
And be it further enacted that the Executive shall be and they are hereby authorized and empowered to put on the List of Pensioners with such allowances as to them shall seem just all Regular or Militia Officers and Soldiers who have been wounded or otherwise disabled in the Service of their Country upon application being made to them therefor. And whereas the said recited Act intitled An Act Concerning Pensioners directs the Courts of the several Counties within this Commonwealth to inquire into the bodily ability of all persons receiving annual Pensions from the Public and to certify to the General Assembly whether in their Opinion they ought to be continued on the Pension List
Be it further enacted that the said Returns shall be made to the Executive who are hereby authorized to continue or discontinue the said allowances as to them shall seem proper. [So much of any act or acts, as comes within the meaning of this act, is hereby repealed.]

